United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1096
Issued: January 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2010 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ decisions dated October 13, 2009 and January 21, 2010. Under 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained bilateral carpal tunnel or bilateral tendinitis of
the hands in the performance of duty.
FACTUAL HISTORY
Appellant, a 46-year-old mail clerk, filed a Form CA-2 claim or benefits on April 24,
2009, alleging that she developed an occupational condition causally related to employment
factors. She experienced pain and discomfort in both wrists, arms and shoulders, which she
attributed to repetitively handling mail of various weights.
On May 6, 2009 the Office advised appellant that it required factual and medical evidence
to determine whether she was eligible for compensation benefits. It asked her to submit a

comprehensive report from a treating physician describing her symptoms and the medical
reasons for her condition, an opinion as to whether her claimed condition was causally related to
her federal employment. The Office requested that appellant submit any evidence within 30
days.
In a May 22, 2009 statement, appellant’s supervisor, Linda Chavarin-Morales, noted that
appellant’s duties as a mail clerk involved sorting mail, lifting boxes and pushing a mail cart for
mail pick-up and deliveries. She advised that appellant was required to use a computer for a
portion of the mail function and to read e-mails. Ms. Chavarin-Morales advised that the mail clerk
position required repetitive motions to complete the tasks of the mail function.
On June 10, 2010 appellant stated that she was tasked with picking up mail by pushing a
mail cart which weighed more than 100 pounds, delivering mail to four floors in her building and
delivering boxes to the post office across the street four to five times per day.
In a June 18, 2009 report, Dr. James A. Moen, Board-certified in internal medicine,
placed appellant on light duty for four weeks with the following restrictions: avoiding repetitive
gripping and lifting and avoiding lifting more than five pounds.
By decision dated July 6, 2009, the Office denied the claim, finding that appellant failed
to submit medical evidence sufficient to establish that her claimed condition was related to
factors of employment.
In a May 6, 2009 Form CA-20 report, received by the Office on August 4, 2009,
Dr. James A. Taki, a specialist in family practice, stated that appellant was experiencing
numbness, tingling, Phalen’s wrist tendinitis and grip weakness. He diagnosed carpal tunnel
syndrome and wrist sprain and checked a box indicating that the conditions found were caused or
aggravated by an employment activity.
On August 11, 2009 appellant requested reconsideration.
On August 7, 2009 Dr. Cynthia G. Campbell, Board-certified in physical medicine and
rehabilitation, stated that electrodiagnostic studies revealed right-sided carpal tunnel syndrome of
moderate severity and very mild left-sided carpal tunnel syndrome.
In an August 12, 2009 report, Dr. Taki noted that the August 7, 2009 diagnostic studies
showed bilateral carpal tunnel syndrome. He placed appellant on light duty with the following
work restrictions: no lifting more than 2.5 pounds, no pushing or pulling carts and grasping and
fine manipulations for no more than 4 hours per day, 20 hours a week.
By decision dated October 13, 2009, the Office denied modification of the July 6, 2009
decision.
On November 23, 2009 appellant requested reconsideration. In a November 20, 2009
report, Dr. Taki stated that he was treating her for carpal tunnel syndrome and hand tendinitis.
He advised that these conditions precluded her from performing her usual work duties which
involved repetitive motions, handling, sorting and lifting mail. Appellant’s work aggravated her

2

symptoms and worsened her condition.
December 31, 2009.

Dr. Taki excused her from work through

A September 22, 2009 treatment note, received by the Office on December 2, 2009, from
Dr. Hanh V. Pham, a family practitioner, placed appellant off work for two weeks as of
September 22, 2009.
By decision dated January 21, 2010, the Office denied modification of the
October 13, 2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed bilateral carpal tunnel and hand
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

3

tendinitis conditions and her federal employment. This burden includes providing medical
evidence from a physician who concludes that the disabling condition is causally related to
employment factors and supports that conclusion with sound medical reasoning.5
ANALYSIS
The Board finds that appellant failed to submit sufficient medical evidence providing a
rationalized opinion relating her claimed bilateral carpal tunnel and bilateral hand tendinitis to
factors of her federal employment. For this reason, appellant has not met her burden of proof to
establish her claim.
The reports from Drs. Moen and Taki related findings of lower back pain on examination
and diagnosed bilateral carpal tunnel syndrome and bilateral hand tendinitis. Neither physician,
however, provided a probative medical opinion addressing how the claimed conditions or
disability were causally related to employment factors. Dr. Moen placed appellant on light duty
with restrictions in a June 18, 2009 report, but did not attribute the restrictions to any
work-related condition. Dr. Taki opined that she had bilateral carpal tunnel syndrome and
bilateral tendinitis reports and indicated that these conditions were caused or aggravated by her
employment duties such as repetitive motions, handling, sorting and lifting mail. He also placed
appellant on light duty with restrictions.
The reports from Drs. Taki and Moen are of limited probative value as the physicians did
provide adequate medical rationale of how or why appellant’s claimed bilateral carpal tunnel and
bilateral hand tendinitis conditions were currently affected by or related to factors of
employment.6 The weight of medical opinion is determined by the opportunity for and
thoroughness of examination, the accuracy and completeness of physician’s knowledge of the
facts of the case, the medical history provided the care of analysis manifested and the medical
rationale expressed in support of stated conclusions.7 The physicians of record did not
sufficiently describe appellant’s job duties or explain the medical process through which such
duties would have been competent to cause the claimed conditions.
Dr. Taki did not explain how appellant’s job duties physiologically caused the diagnosed
conditions of bilateral carpal tunnel and bilateral hand tendinitis. His reports thus did not
constitute adequate medical evidence to establish that she claimed bilateral carpal tunnel and
bilateral hand tendinitis condition were causally related to her employment. The May 6, 2009
form report from Dr. Taki supported causal relationship with a checkmark. This evidence is
insufficient to establish the claim as the Board has held that a checked box is not sufficient to
establish causation as it lacks explanation or rationale.8

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

6

William C. Thomas, 45 ECAB 591 (1994).

7

See Anna C. Leanza, 48 ECAB 115 (1996).

8

Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB 247 (1979).

4

An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her conditions were caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and she failed to submit such evidence.
The Office advised appellant of the evidence required to establish her claim; however,
she failed to submit such evidence. Consequently, appellant has not met her burden of proof in
establishing that her claimed bilateral carpal tunnel and bilateral hand tendinitis conditions were
causally related to her employment.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that her
claimed bilateral carpal tunnel and bilateral hand tendinitis conditions were sustained in the
performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the January 21, 2010 and October 13, 2009
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 5, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Id.

5

